 



Exhibit 10.62
AMENDMENT NO. 5
TO THE
ENBREL® SUPPLY AGREEMENT
     This Amendment No. 5 (this “Amendment No. 5”) is made as of this 30th day
of August, 2005 (the “Amendment No. 5 Effective Date”) by and among Immunex
Corporation, a Washington corporation having its principal place of business at
One Amgen Center Drive, Thousand Oaks, California 91320 (together with its
Affiliates, “Immunex”), Wyeth (formerly, “American Home Products Corporation”),
a Delaware corporation having its corporate headquarters at Five Giralda Farms,
Madison, New Jersey 07940, acting through its Wyeth Pharmaceuticals Division
(together with its Affiliates, “Wyeth”), and Boehringer Ingelheim Pharma GmbH &
Co. KG, a German corporation having a place of business at Birkendorfer Straße
65, 88397 Biberach an der Riss, Federal Republic of Germany (“BIP”), and amends
the Enbrel® Supply Agreement effective as of November 5, 1998, as amended by
Amendment No. 1 effective June 27, 2000, Amendment No. 2 effective June 3, 2002,
Amendment No. 3 effective December 18, 2002 and Amendment No. 4 effective
May 21, 2004 (the “Agreement”).
     WHEREAS, Immunex, Wyeth, and BIP have entered into the Agreement for BIP’s
supply of Enbrel® (etanercept) to Immunex and Wyeth; and
     WHEREAS, the Parties have determined that in addition to the rights and
obligations set forth in the Agreement, they wish to have BIP manufacture and
supply Immunex and Wyeth with syringes filled with the Product; and
     WHEREAS, Immunex and BIP have entered into a Letter of Intent dated as of
March 2, 2005 regarding the Syringe Project (as defined therein); and
     WHEREAS, Immunex, Wyeth and BIP have entered into a Syringe Project Letter
Agreement, concurrently herewith, relating to BIP’s undertaking to complete its
syringe fill and finish facility.
     NOW, THEREFORE, in consideration of the mutual covenants contained herein,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties hereto, each intending to be legally
bound, hereby agree as follows:
     1. Capitalized Terms.
     1.1 General. All initially capitalized terms used herein and not defined
shall have the meanings set forth in the Agreement.
     1.2 Syringe(s) shall mean syringes meeting the standards and specifications
set forth in the attached Exhibit J.

1



--------------------------------------------------------------------------------



 



     2. Drug Product and Finished Product including 25 mg. and 50 mg. Syringe
Forms.
Beginning on the Amendment No. 5 Effective Date, and unless specifically named
and separated, all reference to Drug Product or Finished Product in the
Agreement shall include syringes containing twenty-five (25) mg. and fifty
(50) mg. of specifically formulated Bulk Drug Substance. Exhibit B and Exhibit C
attached to the Agreement shall be stricken and replaced with the revised
Exhibit B and Exhibit C attached to this Amendment No. 5.
     3. Maximum, Minimum and Pricing for Syringe Fill and Finish Services.
The Maximum, Minimum and pricing terms for the manufacture and supply of
Syringes are set forth in Exhibit I attached hereto and incorporated herein. For
avoidance of doubt, the Parties hereby acknowledge and agree that Wyeth and
Immunex’s obligation to satisfy the Minimum Syringe quantity requirement set
forth in Exhibit I (including both purchases of Syringes and the payment of any
Shortfall Payment) shall be credited toward satisfying, but shall not otherwise
alter, the Parties’ rights and obligations set forth in Section 3.1(a)(2) of the
Agreement, and the Parties agree that Section 3.1(a)(2) of the Agreement refers
and applies only to the baseline “Annual Minimum” runs per Sections 5.10(a) and
(b) of the Agreement (i.e. currently 84 runs per year of either liquid or
lyophilized Product) and the Baseline Accepted Unused Capacity runs per
Section 5.10(a)(4) of the Agreement (currently 10 runs per year of either liquid
or lyophilized Product) but not to any additional Bulk Drug Substance Runs. BIP
shall fill all orders for Syringes that are placed by Immunex or Wyeth in
accordance with the terms of this Amendment No. 5 and the relevant provisions of
the Agreement.
     4. Term of Obligation to Fill and Finish Syringes.
The Parties’ rights and obligation with respect to BIP manufacturing and
supplying Immunex and Wyeth with Syringes filled with the Product pursuant to
this Amendment No. 5 (“Amendment No. 5 Rights and Obligations”) shall continue
until the end of the year 2009. Thereafter, the Amendment No. 5 Rights and
Obligations shall automatically continue for two (2) year periods unless
terminated by any Party by providing eighteen (18) months prior written notice
to the other Parties. For the avoidance of doubt, the Amendment No. 5 Rights and
Obligations shall automatically terminate upon expiration or termination of the
Agreement.
Notwithstanding the foregoing and in addition to any termination rights pursuant
to the Agreement, Immunex and Wyeth may terminate the Amendment No. 5 Rights and
Obligations in the event (a) ENBREL is withdrawn from the market, or (b) BIP’s
Syringe fill and finish facility is not approved by the appropriate regulatory
agencies within twelve (12) months of the filing with the FDA seeking the
necessary approvals or the filing seeking approval is finally rejected by the
appropriate regulatory agencies.
     5. Logistics.
All logistical matters (including forecasting and detailed ordering) shall take
place according to the existing procedures laid down in the Agreement; provided,
however, BIP hereby agrees that Immunex and Wyeth may make any reasonable
adjustments to existing forecasts, orders, schedules and other logistical
matters relating to BIP’s

2



--------------------------------------------------------------------------------



 



delivery of Drug Product or Finished Product, as contemplated in the Agreement,
in order to incorporate the desired quantities of Syringes therein.
     6. Commitment on Quality Agreement.
BIP, Immunex and Wyeth hereby acknowledge that the Parties’ agreements relating
to quality issues currently in place between the Parties (as amended and
existing on the date hereof) may not adequately address BIP’s manufacture and
supply of Syringes, and the Parties hereby commit to engaging in good faith
negotiations to amend or otherwise modify the then existing quality agreement or
to agree on a separate additional quality agreement consistent with the basic
principles of the then existing quality agreement, unless otherwise required for
compelling reasons, to address any specific issues relating to Syringes for
Non-BIP BDS (as defined hereinafter). As regards Non-BIP Product (as defined
hereinafter) the involved parties may agree on a separate additional quality
agreement.
     7. BIP Fill & Finish Commitment for Non-BIP BDS / Non-BIP Product
     7.1 Non-BIP BDS.
BIP hereby acknowledges that Immunex and Wyeth may engage BIP to manufacture and
supply Syringes using Bulk Drug Substance manufactured by a Party (Immunex
and/or Wyeth) other than BIP (“Non-BIP BDS”). The Parties shall engage in good
faith negotiations to agree on customary terms and conditions relating to the
manufacture and supply of such Non-BIP BDS. Notwithstanding the foregoing, BIP,
Immunex and Wyeth each agree that (a) the pricing terms for manufacture and
supply of Syringes using Non-BIP BDS shall be the same as the pricing terms set
forth in Exhibit I (the quantity of Syringes manufactured using BIP BDS and the
quantity of Syringes manufactured using Non-BIP BDS shall be aggregated for
determining the relevant price per Syringe), and (b) any quantity of Syringes
manufactured and supplied by BIP, using Non-BIP BDS, shall be aggregated with
the quantity of Syringes manufactured using BIP BDS and included in the
calculation of the Annual Minimum quantity set forth in Section 2 of Exhibit I.
     7.2 Non-BIP Product.
BIP further acknowledges and agrees that each of Immunex and Wyeth may wish to
independently engage BIP to manufacture and supply syringes using other Immunex
or Wyeth products (“Non-BIP Product(s)”). BIP is willing to discuss the filling
of such syringes in good faith negotiations, and, in case of a basic agreement,
the Parties agree that (a) the pricing terms for manufacture and supply of such
syringes using Non-BIP Product(s) shall be commercially reasonable and
negotiated in good faith between the concerned Parties (taking into account the
cost of any additional technology transfer, the quantity of syringes to be
filled with the Non-BIP Product and the then existing relationship of the
Parties involved), and (b) the quantity of syringes manufactured and supplied by
BIP, using Non-BIP Product, shall be aggregated with the quantity of Syringes
manufactured using BIP BDS and Non-BIP BDS and shall be included in the
calculation of the Annual Minimum quantity set forth in Section 2 of Exhibit I.
As regards the pricing terms for such Non-BIP Product(s) the Parties are in
agreement that if the basics (such as batch size, filling volume, filling
process) are comparable to the Syringes, the respective quantities of Non-BIP
Product syringes shall be aggregated with the quantity of Syringes

3



--------------------------------------------------------------------------------



 



manufactured using BIP BDS and the quantity of Syringes manufactured using
Non-BIP BDS for determining the relevant price per Syringe.
     8. BIP’s Liability for Non-BIP BDS and Non-BIP Product.
With regard to Syringes produced with Non-BIP BDS and syringes produced with
Non-BIP Product, BIP assumes responsibility only for the manufacturing steps
performed at the Biberach Site and BIP’s liability is, in any case, limited to
the maximum amount corresponding to the price to be paid to BIP by Immunex
and/or Wyeth, as the case may be, for the single order in question.
     9. Effect of Amendment No. 5 on Agreement.
In the event of any conflict between the terms and conditions of the Agreement
and the terms and conditions of this Amendment No. 5, the terms and conditions
of this Amendment No. 5 shall control. Except as otherwise set forth in this
Amendment No. 5, all other terms and provisions of the Agreement shall remain in
full force and effect.
     10. Agreement between Immunex and Wyeth.
Except as expressly set forth herein, this Amendment No. 5, together with the
Agreement, represents the entire agreement among Immunex, Wyeth, and BIP with
respect to the addition of the twenty-five (25) and fifty (50) mg. dosage form
Syringes to the Agreement and supersedes the LOI. The terms of this Amendment
No. 5 cannot be amended except by a written agreement signed by all of the
Parties. As regards the individual rights of Immunex and Wyeth with respect to
the Syringes, the same shall be governed by the Collaboration and Global Supply
Agreement by and between Immunex and Wyeth effective November 6, 2001, as
amended, and by any other separate agreement between Immunex and Wyeth.
     11. Amendment to Section 5.2(c). The following sentence shall be added
after the first sentence of Section 5.2(c) of the Agreement:
“BIP shall invoice Amgen Manufacturing, Limited (“AML”) for Syringes
manufactured for the Immunex Territory and delivered in accordance with
Section 4.4(b)(2) hereof using the pricing formulas set forth herein, and AML
shall be responsible for payment of such invoices for Syringes manufactured and
delivered by BIP for the Immunex Territory. In the event AML fails to pay such
invoices, Immunex hereby guarantees AML’s payment obligations.”
     12. Counterparts.
This Amendment No. 5 may be executed in one or more counterparts, each of which
shall constitute together the same document.

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have, by their duly authorized persons,
executed this Amendment No. 5 as of the Amendment No. 5 Effective Date.

          Boehringer Ingelheim Pharma GmbH & Co. KG
 
       
By:
  /s/ Dr. Uwe Bucheler    
 
       
 
       
Name:
  Dr. Uwe Bucheler    
 
       
 
       
Title:
  SVP Biopharmaceuticals Head of Legal Dept.    
 
       
 
       
Date:
  14 September 2005    
 
       

          Immunex Corporation
 
       
By:
  /s/ Paul Marshall    
 
       
 
       
Name:
  Paul Marshall    
 
       
 
       
Title:
  Vice President Corporate Manufacturing    
 
       
 
       
Date:
  August 30, 2005    
 
       

          Wyeth, acting through its Wyeth
Pharmaceuticals Division
 
       
By:
  /s/ Michael E. Kamarck    
 
       
 
       
Name:
  Michael E. Kamarck    
 
       
 
       
Title:
  SVP, BioPharma + Vaccines    
 
       
 
       
Date:
  October 4, 2005    
 
       

          Acknowledged and agreed to with respect to Section 11 hereof:
Amgen Manufacturing, Limited
 
       
By:
  /s/ Madhavan Balachandran    
 
       
 
       
Name:
  Madhavan Balachandran    
 
       
 
       
Title:
  Vice President Puerto Rico Operations    
 
       
 
       
Date:
  August 30, 2005    
 
       

5